DETAILED ACTION
In application filed on 01/25/2019, Claims 1-35 are pending. Claims 1-9 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2019 and 09/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-9 in the reply filed on 03/31/2021 is acknowledged.  The traversal is on the ground(s) that there exists no undue administrative burden for the Examiner to search and consider methods claims 1-9, and device claims 12-23 and 30-34 in their entirety. Therefore, the Restriction Requirement is not necessary. This is not found persuasive because Groups l-V lack unity of invention because even though the inventions of these groups require the technical features of the pipette tip having a filter in Claim 21, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suh et al. [US006551558B1] in further view of Brewer et al. [US20100081209A1]. This technical feature “filter pipette tip” also present in Claim1 of Group 1 is rejected over the teachings of the prior art in view of Suh et al. [US006551558B1] in further view of Brewer et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Suh et al. [US20140370590A1] in view of Brewer [US20100081209A1].

Regarding 1, Suh teaches a method of automated filtering of a solution, comprising:

b) aspirating said sample solution [ Para 0071, ‘sample’] from said first sample well  [Para 0071, ‘position the open lower end of the pipette tip column close to the well bottom’] into a top pipette tip [ Para 0071, ‘pipette tip column’, ‘column’; ‘in some embodiments, the entire sample is aspirated into the pipette tip columns’].
c) moving said top pipette tip [Para 0186, ‘Lower the pipette columns’] to a pipette tray [Para 0186, ‘bottom of wells’] having at least one filter pipette tip [Para 0051,’column contains a solid phase held in place with a bottom frit’], wherein the filter pipette tip [Annotated Fig. 2. As structurally arranged’];
 contains at least one screen or porous frit [Fig. 2, ref. 198, ‘upper frit’; Para 0130, 0183] inside the filter pipette top located at a distal delivery end opposite of a hub [Annotated Fig. 2. As structurally arranged’].
Suh does not teach “inserting top pipette tip  containing said sample solution [Para 0007, ‘liquid solvents and gases’] into said filter pipette tip, such that an air tight seal is made at or below said hub of said filter pipette tip” and 
e) dispensing said sample solution through said filter pipette tip into a second sample well to form a filtered solution. 
Brewer teaches “inserting top pipette tip [Para 0007, ‘adaptor’, ‘seal’, ‘fittings’ Para 0006-0007, 0015, 0030] containing said sample solution into said filter pipette tip [Para 0007, ‘needle’], such that an air tight seal [Para 0007, ‘inside of the adaptor is designed to make an airtight seal with a syringe needle’] is made at or below said hub [Brewer, Annotated Fig. 2A-E; as structurally arranged]  of said filter pipette tip” and ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate “inserting top pipette tip containing said sample solution [Para 0007, ‘liquid solvents and gases’] into said filter pipette tip, such that an air tight seal is made at or below said hub of said filter pipette tip” as taught by Brewer, to make an airtight seal with a syringe needle. [Brewer, Para 0007, 0030]. Doing so allows for liquid solvents and gases to be aspirated and dispensed with relatively high pressures.Brewer teaches dispensing said sample solution [Para 0044, ‘Step 2 involves dispensing the sample solution through the DPX-LC prep tip into an empty vial (d)’] through said filter pipette tip into a second sample well [Para 0044, vial (f)’] to form a filtered solution [Para 0044, ‘step 3 involves collecting the clean and filtered sample solution in a vial (f)’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate dispensing said sample solution through said filter pipette tip into a second sample well to form a filtered solution as taught by Brewer, to allow for some sort of sample pre-treatment such as filtration. [Brewer, Para 0004, 0006, 0042-0044]. Doing so allows for the removal or unwanted particulate matter that may be present in the sample solution during analysis. 

    PNG
    media_image1.png
    228
    399
    media_image1.png
    Greyscale

Brewer, Annotated Fig. 2A-E


Regarding Claim 2, Suh teaches the method of claim 1, further comprising step f) extracting said filtered solution using solid phase [Para 0012, 0051-0054, 0062, and 0100; ‘solid phase’] or liquid-liquid extraction. The limitation “liquid-liquid extraction” is optional. 
Regarding Claim 3, the method of claim 1, further comprising step f) injecting said filtered solution into an analytical instrument.
Suh does not teach “injecting said filtered solution into an analytical instrument”. 
Brewer teaches “injecting said filtered solution [Para 0042, ‘In HPLC analysis, the solutions to be injected into the chromatograph are first subjected to a filtration process] into an analytical instrument [Para 0042. ‘HPLC column and instrumentation”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate “injecting said filtered solution into an analytical instrument” as taught by Brewer, to allow for the solutions to be injected into the chromatograph to be initially subjected to a filtration process [Brewer, Para 0042]. Doing so ensures the removal of particulate material that may clog and damage the HPLC column and instrumentation

Regarding Claim 4, Suh teaches the method of claim 1, further comprising step f) extracting said filtered solution using solid phase [Para 0012, 0051-0054, 0062, and 0100; ‘solid phase’]  or liquid-liquid extraction. The limitation “liquid-liquid extraction” is optional, and step g) injecting said extracted filtered solution into an analytical instrument.
Suh does not teach “injecting said extracted filtered solution into an analytical instrument”
Brewer teaches “injecting said extracted filtered solution [Para 0042, ‘In HPLC analysis, the solutions to be injected into the chromatograph are first subjected to a filtration process; Para 0009-0010, ‘in addition, in addition to HP-DPX tips, other sorbents may be used to extract and remove unwanted sample matrices to "clean up" solutions, called DPX-CU ]  into an analytical instrument [Para 0042. ‘HPLC column and instrumentation”; Para 0010, ‘liquid chromatography’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate “injecting said extracted filtered solution into an analytical instrument” as taught by Brewer, to allow for the use of extraction to remove unwanted sample matrices to "clean up" solutions, called DPX-CU [Brewer, Para 0009, 0038]. Doing so ensures the removal of particulate material that may clog and damage the HPLC column and instrumentation and this process may find practice for use in diagnostic tests, such as ELISA ( enzyme linked immunosorbent assay), FPIA (fluorescene polarization immunoassay), EIA ( enzymatic immunoassay), RIA (radioactive immunoassay), or other similar diagnostic techniques based on immunoaffinity technology.

Regarding Claim 5, Suh teaches the method of claim 1, wherein said filter pipette tip contains a substrate above said screen or porous frit [Para 0064, ‘the wad of fibrous material is used in lieu of an upper frit’], wherein said substrate is chosen from a group comprising resin, polymeric sorbent, glass wool, fibrous material, silica or combinations thereof [Para 0064, ‘This wad of fiber can be a porous material of glass, polymer, metal, or other material having large pores’].

Regarding Claim 6, the method of Claim 1, wherein said filter pipette tip comprises a gasket on its inner surface at or below said hub, wherein said top pipette tip contacts said gasket to form said air-tight seal and wherein said top pipette tip does not pierce said at least one screen or porous frit.
Suh does not teach claim 6 limitations. 
Brewer teaches “wherein said filter pipette tip comprises a gasket on its inner surface at or below said hub, wherein said top pipette tip contacts said gasket to form said air-tight seal [Annotated Fig. 2A-E, ‘as structurally arranged’; Para 0045; Fig. 6, ref. 1] and wherein said top pipette tip [Fig. 6, ref. 1] does not pierce [Fig. 6, ‘as structurally arranged’] said at least one screen or porous frit [Para 0045, Fig. 6, ref. 5, ‘a filtration screen’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate “wherein said filter pipette tip comprises a gasket on its inner surface at or below said hub, wherein said top pipette tip contacts said gasket to form said air-tight seal and wherein said top pipette tip does not pierce said at least one screen or porous frit” as taught by Brewer, to allow for the designed adaptor (2) of the DPX-LCprep tip is designed to form a tight seal with another pipette tip and/or DPX tip [ Brewer, Para 0045]. Doing so allows liquid solvents and gases to be aspirated and dispensed with relatively high pressures.

Regarding Claim 7, Suh teaches the method of claim 1, wherein the sample solution is a protein precipitated biological sample [ Para 0046,’Addition of the Precipitation Buffer causes the sample to precipitate or form a sol’; Para 0100]. 

Regarding Claim 8, Suh teaches the method of claim 1, further comprising an automated protein precipitation [Para 0012, ‘plasmid DNA isolation’; Para 0043, ‘performed in an automated work station’] process performed before step 1a, said protein precipitation process comprising:
a) introducing a biological sample [Para 0097-0098, ‘Sample containing genomic DNA’] containing protein and at least one target compound in said first sample well [‘Para 0097, ‘individual wells of a 96-well deep well plate’] on said robotic liquid handler sample tray [Para 0096-0098, ‘same procedure can be used when fewer than 96 samples are purified and small footprint liquid handling systems such as the Phy Nexus MEA can perform the purification process];
b) dispensing a precipitation reagent [Para 0043-0049] into said first sample well [ Para 0181, ‘lysed cells at deck position 9’] using a wide bore pipette tip [Para 0170, ‘Deck position 3: Wide bore pipette tips for Precipitation’] attached to a motorized pipettor on a robotic liquid handler [Para 0043, ‘method can be performed on an automated workstation, the time at which the Precipitation Buffer is added must be pre-determined’; Para 0170, ‘A Beckman Biomek FX robotic liquid handler’; Para 0181]; and,
c) mixing said precipitation reagent [ ‘Para 0182, ‘Precipitate the lysed cells using 8 mix steps’] and biological sample [Para 0182, lysed cells’] by repeatedly aspirating and dispensing said precipitation reagent and biological sample with said wide bore pipette tip to form a protein precipitate and a protein-precipitated biological sample [Para 0182, ‘Precipitate the lysed cells using 8 mix steps 190 μL at a flow rate of2 mL/min flow rate with2 second pauses after each aspirate and each dispense step’],wherein said supernatant [Para 0071, ‘During the aspiration step, it is desirable to aspirate only the liquid containing the plasmid’] of protein-precipitated biological sample is substantially free of protein[Para 0004, 0012, 0071; ‘removal of cell debris’] and contains at least one target compound [Para 0012, 0017;  ‘Plasmid DNA’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate “an automated protein precipitation process” as taught by Brewer, to allow the automated precipitation of cell debris and other components during the isolation of small replicons such as plasmids [Brewer, Para 0012, 0043-0049]. Doing so allows for the automation of the addition of the precipitation buffer to the lysed cells to yield a robust and reproducible method. 
 Regarding Claim 9, Suh teaches the method of Claim 8, wherein said biological sample is selected from the group comprising serum, plasma, whole blood, urine, spinal fluid, meconium and tissue homogenate [ Para 0096, blood]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suh et al. [US20120252115A1]: The invention provides pipette tip columns and automated methods for the purification of nucleic acids such as plasmids from unclarified cell lysates containing cell debris as well as methods for making and using such columns.
Hiramatsu et al. [WO2002086488A1]: teaches a method for extracting a component in a sample in solid phase in order to provide means effective for pretreating a sample being introduced to a chromatograph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797